DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 03/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U. S. Patent 10,663,394 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Title Change
The title of the invention does not correspond to the claimed subject matter.  A new title that is clearly indicative of the invention to which the claims are directed is required. See MPEP 606.01.
The application has been amended as follows: 
The originally submitted title of the application has been replaced with a new title as follows:
--OPTICAL DEVICES FOR GAS SENSING--

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

--OPTICAL DEVICES FOR GAS SENSING--

Allowable Subject Matter
Claims 1-20 are allowable.
Claims 1, 10 and 16 are allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious an optical device, comprising: a die disposed on a carrier surface; a light source disposed on the surface; a light guiding structure comprising a light receiving surface facing the light source and a light exit surface; and a reflecting structure comprising a light reflecting surface disposed over the die, in combination with the rest of the limitations of claims 1, 10 and 16 respectively.
Claims 2-9, 11-15 and 17-20 are allowable because they are dependent on claim 1 or claim 10 or 16 or an intermediate claim.

Ludwig (US 2005/0270536 A1) is the closest prior art to the Applicant’s claimed invention.  However Ludwig does not teach of a gas sensor comprising: a light guiding structure comprising a light receiving surface facing the light source and a light exit surface; and a reflecting structure comprising a light reflecting surface disposed over a die.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is (571)272-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886